DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10541923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s Amendments and Arguments filed 08/05/2022 have been considered for examination.

With regard to the objections to Claims, Applicant’s arguments filed 08/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) to Claims, Applicant’s arguments filed 08/05/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) rejections to Claims other than what is set forth below have been withdrawn.

With regard to the double patenting rejections, Applicant’s arguments filed 08/05/2022 in view of the amendments have been fully considered and are persuasive since the proper terminal disclosure was filed and approved on 08/05/2022, as set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 08/05/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 16-35 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites "wherein an SR tunnel of the one or more SR tunnels is congested if there is not enough bandwidth for existing services, an SR tunnel of the one or more SR tunnels is underutilized if there is unused bandwidth from the existing services, and an SR tunnel of the one or more SR tunnels is exhausted if there is just enough bandwidth for the existing services requiring new services on a different tunnel;” (lines 11-16), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
When exhaustion is detected then new services are routed over new SR tunnels and when congestion is detected some existing services can be moved to new or other existing SR tunnels. When underutilization is detected, services can be moved between SR tunnels and empty SR tunnels eliminated. (see, ¶0045 of Applicant’s published application).

However, nowhere the specification including the above-mentioned portions describe,  “wherein an SR tunnel of the one or more SR tunnels is congested if there is not enough bandwidth for existing services, an SR tunnel of the one or more SR tunnels is underutilized if there is unused bandwidth from the existing services, and an SR tunnel of the one or more SR tunnels is exhausted if there is just enough bandwidth for the existing services requiring new services on a different tunnel”, as recited in claim 16. Since claims 23 and 30 recite similar features to claim 16, claims 23 and 30 are rejected at least based on a similar rational applied to claim 16.
Claim 19 recites "responsive to the SR tunnel of the one or more SR tunnels being exhausted, ... move one or more services off of the SR tunnel that is exhausted”; and move the one or more services to one or more of i) the new SR tunnel and ii) an underutilized SR tunnel” (lines 11-18), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
When exhaustion is detected then new services are routed over new SR tunnels and when congestion is detected some existing services can be moved to new or other existing SR tunnels. When underutilization is detected, services can be moved between SR tunnels and empty SR tunnels eliminated. (see, ¶0045 of Applicant’s published application).

However, nowhere the specification including the above-mentioned portions describe, “responsive to the SR tunnel of the one or more SR tunnels being exhausted, ... move one or more services off of the SR tunnel that is exhausted”; and move the one or more services to one or more of i) the new SR tunnel and ii) an underutilized SR tunnel”, as recited in claim 19. Since claims 26 and 33 recite similar features to claim 19, claims 26 and 33 are rejected at least based on a similar rational applied to claim 19.
Claims 17-22, 24-29 and 31-35 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites, determine whether the one or more SR tunnels are any of congested, underutilized, and exhausted ... wherein an SR tunnel of the one or more SR tunnels is congested if there is not enough bandwidth for existing services, an SR tunnel of the one or more SR tunnels is underutilized if there is unused bandwidth from the existing services, and an SR tunnel of the one or more SR tunnels is exhausted if there is just enough bandwidth for the existing services requiring new services on a different tunnel”. The “underutilized” and “exhausted” each is an optional limitation in claim 16. Thus, it is unclear whether “underutilized” or “exhausted” of the one or more SR tunnels is even used for determining the status of the SR tunnels, since the essential step regarding “underutilized” or “exhausted” does not exist in the claim. Claims 23 and 30 are rejected at least based on a similar rational applied to claim 16. For the sake of examination purpose only, it is interpreted as best understood.
Claim 16 recites, “if there is just enough bandwidth for the existing services requiring new services on a different tunnel” (last three to fourth lines). It is unclear in what manner the term “just” acts in associated with the other limitations to further limit the scope thereof. For example, it is unclear whether the term “just” is associated with a particular amount or degree where bandwidth for the existing services is enough, which renders the claim indefinite. Claims 23 and 30 are rejected at least based on a similar rational applied to claim 16. For the sake of examination purpose only, it is interpreted as best understood.
Claim 19 recites, “responsive to the SR tunnel of the one or more SR tunnels being exhausted, create a new SR tunnel ..., move one or more services off..., and move one or more services to an underutilized SR tunnel ...”. It is unclear whether the responsive-clause is only connected to the action “create” or other actions such as “move ... off” or “move ... to”. Claims 26 and 33 are rejected at least based on a similar rational applied to claim 19. For the sake of examination purpose only, it is interpreted as best understood.
Claim 23 recites, “a non‐transitory computer‐readable storage medium having a computer‐readable code stored thereon for programming a device to perform steps of: receiving link utilization measurements with the link utilization measurements flooded by one or more Label Switch Routers (LSRs), wherein the device is an LSR ....”. Although it is recited in the claim that a device is the one performing the steps and the device is an LSR, it is unclear in what relationship “an LSR” is associated with “one or more Label Switch Routers”. It is further unclear whether the action “receiving link utilization measurements” is performed by “one or more Label Switch Routers”; or the action is performed by other entity such as “a label edge router (LER)” and receiving the link utilization from the one or more label switch routers. If the latter is correct, it is suggested to amend it in a manner, “A non-transitory computer-readable storage medium having a computer-readable code stored thereon, the computer-readable code that when executed by a processor of a label edge router (LER), causes the LER
Claims 17-22, 24-29 and 31-35 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 16-19, 23-26 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Yang et al (US Publication No. 2005/0083842).

Regarding claim 16, Shakir teaches, a Label Edge Router (LER) in a Segment Routing (SR) network configured to perform SR Traffic Engineering (SR-TE) [pages 13-14, sections 4.1-4.2; figures 1-2, iLER in a segment routing (SR) network configured to perform SR traffic engineering], the LER [figure 1, iLER] comprising: circuitry [figure 1, iLER, every network device has circuitry] configured to: 
receive link utilization measurements with the link utilization measurements flooded by one or more Label Switch Routers (LSRs) [page 13, sections 4.2; figures 1-2, (the iLER) monitoring updates to these attributes (i.e., link utilization measurements; note that the attributes are described as bandwidth information of links under consideration (see, last paragraph at page 13 and 4th paragraph at page 14) and the bandwidth information is further described as “bandwidth utilization” based on load of links (see, 2nd paragraph at page 14) advertised/flooded through IGP update messages (i.e., by one or more LSRs; note that the IGP messages are transmitted via Label Switch Routers between the iLER and eLER)], 
utilize the link utilization measurements [page 14 (2nd paragraph), sections 4.2; figures 1-2, utilize the bandwidth utilization ... based on load of links] to determine congestion on links [page 14 (2nd paragraph), sections 4.2; figures 1-2, to re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion in a reactive manner; note that this requires determining congestion on the links] based on one or more of unreserved bandwidth [page 14, sections 4.2; figures 1-2, based on residual and available bandwidth TLVs], 
determine whether the SR links are any of congested based on the congestion on the links [page 14, sections 4.2; figures 1-2, re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion in a reactive manner; note that this requires determining whether the links are congested], wherein an SR link of the one or more SR links is congested if there is not enough bandwidth for existing services [page 14 (2nd paragraph), sections 4.2; figures 1-2, re-route/re-optimize routing of services such that traffic is re-routed away from links experiencing congestion in a reactive manner (note that this requires determining congestion on the links) based on residual and available bandwidth TLVs (note that the congestion is determined based on the bandwidth h not enough for services], an SR link of the one or more SR links is underutilized if there is unused bandwidth from the existing services [page 14 (2nd paragraph), sections 4.2; figures 1-2, a least utilized (underutilized) link if there is least utilized bandwidth from a service(s)]; and 
perform one or more routing actions for the SR links based on the determination [page 14, sections 4.2; figures 1-2, re-optimize the link(s) for based on the determination of the congestion of the link(s)].  
Although Shakir teaches, “... determine congestion on links ...”, “determine whether the links are any of congested, underutilized, and exhausted and “ and “perform one or more routing actions for the SR links based on the determination”, Shakir does not explicitly teach (see, emphasis), links associated with one or more SR tunnels.
However, Ould-Brahim teaches, links associated with one or more SR tunnels [FIG. 3; ¶0039, SDN controller 140 may initiate redirection of the traffic of the traffic flow from being sent from the selected ingress PE device to the egress peer link to being sent from the selected ingress PE device to an alternate egress peer link based on segment routing (e.g., using a segment routing tunnel), based on RSVP-TE (e.g., using an RSVP-TE tunnel); note that links between ingress PE device and egress peer link are based on segment routing tunnel(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir by including the above-mentioned features, as taught by Ould-Brahim because it would provide the system with the enhanced capability of redirecting the traffics to less congested SR tunnels to efficiently achieve a traffic balancing [¶0015 and 0039 of Ould-Brahim].
Further, although Shakir in view of Ould-Brahim teaches, “SR tunnels” as set forth above, Shakir in view Ould-Brahim does not explicitly teach (see, emphasis), a link is exhausted if there is just enough bandwidth for the existing services requiring new services on a different link.
However, Yang teaches, a link is exhausted if there is just enough bandwidth for the existing services requiring new services on a different link [FIGS. 1-3; ¶0010 and 0023-0032, if the allocated bandwidth is exhausted (¶0023, note that the bandwidth is allocated to path(s) and service(s) and the allocated bandwidth being exhausted is considered as the allocated bandwidth being just enough bandwidth for the service(s)), the ingress edge node 102 predicts additional bandwidth in consideration of the states of calls having been input, and requests the bandwidth broker 101 to allocate the predicted additional bandwidth (i.e., requires new services on a different link; further see, step S320 (“accepts the connection setup request for the new flow/new service”) and its subsequent steps S322, S302 (“call requesting the connection setup of a new flow is input to the ingress edge node 102”) and S304 (“a path/different link is selected using a destination address of the call)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Shakir in view of Ould-Brahim with the teachings of Yang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, "the one or more SR tunnels" as set forth above, and Shakir further teaches, wherein a state of the one or more SR links is maintained only at the LER through a label stack assigned at the LER [page 4 (last paragraph), pages 9-10; sections 3.2.2 and 3.2.3; figures 1-2, a path through the links for segment routing is maintained only at the iLER through a label stack of (1200, 1700)], wherein the label stack includes one or more of a node Segment ID (SID) and an adjacency SID [page 4 (last paragraph), pages 9-10; sections 3.2.2 and 3.2.3; figures 1-2, the label stack includes node-SID and Adj-SID].  

Regarding claim 18, Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, "the link utilization measurements are flooded by one or more LSRs" as set forth above, and Shakir further teaches, wherein the link utilization measurements are flooded via existing Interior Gateway Protocol (IGP) Traffic Engineering (TE) extensions [page 13, sections 4.1 and 4.2; figures 1-2, these attributes/TE IGP attributes (i.e., link utilization measurements; note that the attributes are described as bandwidth information of links under consideration (see, last paragraph at page 13 and 4th paragraph at page 14)) are advertised through IGP update messages].

Regarding claim 19, although Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” and  "the link utilization measurements are flooded by one or more LSRs" as set forth above, and Shakir further teaches, move one or more services off of a link [page 14 (2nd paragraph); section 4.2; figures 1-2, re-optimise the routing of services such that traffic is re-routed away from links experiencing congestion (i.e., a link)], move one or more services to an underutilized SR tunnel [page 14 (1st paragraph); section 4.2; figures 1-2, select least utilized (i.e., underutilized) link from a set of candidate links to route the service via the link that is the least utilized], Shakir in view of Ould-Brahim does not explicitly teach (see, emphasis), responsive to the link being exhausted, create a new link.
	However, Yang teaches, responsive to the link being exhausted, create a new link [FIGS. 1-3; ¶0010 and 0023-0032, if the allocated bandwidth is exhausted (¶0023, note that the bandwidth is allocated to path(s)), create a new path in regard to the connection setup of a new flow described in FIG. 3 (see, S320, S322, S301 and S304)].

Regarding claim 23, Shakir discloses, a non-transitory computer-readable storage medium having a computer-readable code stored thereon for programming a device to perform steps [pages 13-14, sections 4.1-4.2; figures 1-2, note that every network device has a computer-readable storage medium having a computer-readable code stored thereon for programming the device to perform actions]. Thus, claim 23 is rejected at least based on a similar rational applied to claim 16.

Regarding 24, claim 24 is rejected at least based on a similar rational applied to claim 17.

Regarding 25, claim 25 is rejected at least based on a similar rational applied to claim 18.

Regarding 26, claim 26 is rejected at least based on a similar rational applied to claim 19.

Regarding 30, claim 30 recites similar features to claim 16 without further patentable subject matter. Thus, claim 30 is rejected at least based on a similar rational applied to claim 16.

Regarding 31, claim 31 is rejected at least based on a similar rational applied to claim 17.

Regarding 32, claim 32 is rejected at least based on a similar rational applied to claim 18.

Regarding 33, claim 33 is rejected at least based on a similar rational applied to claim 19.

Claims 20-21, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Yang et al (US Publication No. 2005/0083842) and further in view of Bragg et al (US Publication No. 2012/0076014).

Regarding claim 20, although Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” as set forth above, and Shakir further teaches, wherein a SR link is congested, and wherein the circuitry is further configured to move one or more services off of the congested SR link to another link [page 14 (2nd paragraph); section 4.2; figures 1-2, re-optimise the routing of services such that traffic is re-routed away from links experiencing congestion (i.e., congested link); note that re-rerouted away from links implies move services from one to another], Shakir in view of Ould-Brahim and Yang does not explicitly teach (see, emphasis), a next-shortest SR link (Note that one or more SR tunnels associated with links are taught by Shakir in view of Ould-Brahim as set forth above).
	However, Bragg teaches, a link is congested, ... move one or more services off the congested link to a next-shortest link [¶0029, when there is congestion along the true shortest path (i.e., a SR link is congested), re-route to the alternate path (i.e., next-shortest SR link; further see, ¶0023, the alternate path is a next shortest path)].  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir in view of Ould-Brahim and Yang by including the above-mentioned features, as taught by Bragg because it would provide the system with the enhanced capability of achieving a load balancing over a network [¶0029 of Bragg].

Regarding claim 21, although Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, “the one or more SR tunnels” as set forth above, and Shakir further teaches, wherein an SR link is underutilized, and wherein the circuitry is further configured to move one or more services off of a SR link to the underutilized SR link [page 14 (1st paragraph); section 4.2; figures 1-2, a link is least utilized (i.e., underutilized), and route/move the service via the link that is the least utilized (i.e., to the underutilized SR link); note that re-rerouted away from links implies move services from one to another], Shakir in view of Ould-Brahim and Yang does not explicitly teach (see, emphasis), a next-shortest SR link (Note that one or more SR tunnels associated with links are taught by Shakir in view of Ould-Brahim as set forth above).
	However, Bragg teaches, a next-shortest link (as a link to be used for service traffic) [¶0029, alternate path (i.e., next-shortest SR link; further see, ¶0023, the alternate path is a next shortest path)].  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shakir in view of Ould-Brahim and Yang by including the above-mentioned features, as taught by Bragg because it would provide the system with the enhanced capability of achieving a load balancing over a network [¶0029 of Bragg].

Regarding 27, claim 27 is rejected at least based on a similar rational applied to claim 20.

Regarding 28, claim 28 is rejected at least based on a similar rational applied to claim 21.

Regarding 34, claim 34 is rejected at least based on a similar rational applied to claim 20.

Regarding 35, claim 35 is rejected at least based on a similar rational applied to claim 21.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al., “Performance Engineered LSPs using the Segment Routing Data-Plane”, Routing Working Group, Internet-Draft, Standards Track, July 15, 2013 in view of Ould-Brahim (US Publication No. 2018/0167458) and further in view of Yang et al (US Publication No. 2005/0083842) and further in view of Tse-Au et al (US Patent No. 6,816,456).

Regarding claim 22, although Shakir in view of Ould-Brahim and Yang teaches, all the limitations of claim 16 and particularly, “the links associated with the one or more SR tunnels” as set forth above, and Shakir further teaches, wherein the congestion on an associated link is determined based on bandwidth information [page 14 (2nd paragraph), sections 4.2; figures 1-2, the congestion on links is determined based on monitoring a set of particular (potentially high-bandwidth) services against the bandwidth utilisation of the links that they follow], Shakir in view of Ould-Brahim and Yang does not explicitly teach (see, emphasis), the congestion ... is determined based on a maximum reservable bandwidth.
	However, Tse-Au teaches, congestion is determined based on a maximum reservable bandwidth [column 1, lines 26-31, when the bandwidth required (i.e., maximum reservable bandwidth) to transmit the data traffic over the network exceeds bandwidth resources available on the network, the data traffic begins to become backed up which can result in communication delays or loss of data (e.g., traffic dropping due to congestion) over the network].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Shakir in view of Ould-Brahim and Yang with the teachings of Tse-Au since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding 29, claim 29 is rejected at least based on a similar rational applied to claim 22.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469